Citation Nr: 0805500	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-21 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to improved death pension benefits.



WITNESSES AT HEARING ON APPEAL

Appellant; her friend, M.F.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  He died in August 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Cleveland in May 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks improved death pension benefits under 
38 C.F.R. § 3.3 (4).  This regulation provides that to be 
eligible for such benefits, the surviving spouse must have an 
annual income not in excess of the applicable maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21, 3.23(a), (b), 
(d)(5).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The 
maximum annual pension rate is adjusted from year to year.  

This appellant seeks death pension for the year beginning 
September 2004.  At that time, she had no dependents.  
Effective December 2003, the maximum annual rate of improved 
death pension for a surviving spouse with no dependents was 
$6,634.  See VA Manual M21-1, Part I, Appendix B (Change 49, 
October 4, 2004); 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Thus, to be eligible, the appellant's countable income must 
be below that amount.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271.  Under 38 C.F.R. § 
3.272, unreimbursed medical expenses paid within the 
applicable year which are in excess of five percent of the 
MAPR are so excluded.  In this instance, that would be 
unreimbursed medical expenses over $331.

In her hearing before the undersigned, the appellant 
testified to being responsible for the veteran's hospital 
bills, which were not covered by her insurance.  She 
estimated those expenses as between $25,000 and $53,000.  
There is currently no documentation of these expenses in the 
file, either in the form of an Improved Pension Eligibility 
Verification Report or medical expense report.  Therefore, 
without knowing the exact nature of the expenses, it is 
unclear to the Board whether there exists any qualifying 
unreimbursed medical expenses for the appellant.  Further 
development of her financial situation is necessary prior to 
appellate review. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Request the appellant fill out an 
Improved Pension Eligibility Verification 
Report and a detailed medical expense 
report.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The appellant 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



